Citation Nr: 0514159	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  98-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a left hearing 
loss disability, currently rated as 10 percent disabling.  

2.  Entitlement to rating in excess of 10 percent, prior to 
September 4, 2003, for bronchial asthma.  

3.  Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from August 1953 to March 
1954.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, VA Regional Office (RO).   

By rating decision dated in June 2004, the agency of original 
jurisdiction (AOJ) increased the rating for bronchial asthma 
to 30 percent.  The Board notes that since the increase to 30 
percent did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that, in October 1998, the appellant 
cancelled a scheduled hearing.  Thus, his hearing request is 
considered withdrawn.  

This case has previously come before the Board.  In February 
2000, the matters were remanded to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  Prior to December 6, 2002, left ear hearing loss 
disability was level XI disabling.  The right ear was not 
totally deaf.



2.  Currently, left ear hearing loss constitutes Level XI 
hearing and hearing loss in the non-service connected right 
ear constitutes Level V hearing.  

3.  Bronchial asthma requires inhalational or oral 
bronchodilator therapy daily.  Forced Expiratory Volume in 
one second (FEV-1) at 83 percent of predicted value and 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 72 percent and by intermittent 
inhalational or oral bronchodilator therapy.  At least 
monthly visits to a physician for exacerbations or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids is not required.


CONCLUSIONS OF LAW

1.  Prior to December 6, 2002, left ear hearing loss 
disability was 10 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2002).

2.  Currently the criteria for a 40 percent evaluation for 
left ear hearing loss disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.383(a)(3), 3.385, 4.85, 
4.86, Diagnostic Code 6100 (2004 as amended).

3.  The criteria for a uniform 30 percent rating for 
bronchial asthma have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).

3.  The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in July 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the July 2003 
notice, the June 2004 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Left Ear Hearing Loss Disability

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2004).

During the pendency of the appeal, 38 U.S.C.A. § 1160 was 
amended by the Veterans Benefits Act of 2002, Pub. L. 107-
330, Title I, Section 103, 116 Stat. 2821, effective December 
6, 2002.  In particular, the phrase "total deafness" in the 
nonservice-connected ear was changed to "deafness."  If the 
service-connected ear is 10 percent or more disabling, the 
deafness of the nonservice- connected ear (whether total or 
partial) is considered in assigning the proper rating.  

If hearing impairment in the service-connected ear is found 
to be minimally compensable (10 percent disabling or higher), 
then any deafness in the nonservice-connected ear may be 
considered when determining the final compensation rating, 
provided that the nonservice disability is not the result of 
the veteran's own willful misconduct. 38 C.F.R. § 3.383(a)(3) 
(2004 as amended).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2004).  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b) (2004).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

On the authorized audiological evaluation in September 2003, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
60
65
LEFT
90
105
105
105

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 0 in the left ear.

In this case, the September 2003 VA examination showed an 
average puretone threshold of 101 decibels on the left and 55 
decibels on the right.  Discrimination ability was 0 percent 
correct on the left and 70 percent correct on the right.  

Under the old criteria, if an appellant was service connected 
for hearing loss in only one ear, and did not have total 
deafness in both ears, his non-service-connected ear was 
considered normal (level I) for evaluation purposes.  Here, 
it is clear from the medical evidence that the appellant does 
not suffer from total deafness in both ears.  The September 
2003 examination results constitute Level XI hearing on the 
left and Level I hearing on the right.  See 38 C.F.R. § 4.85 
(2004); 38 C.F.R. § 4.87 (2004).  When combined, the result 
is a 10 percent disability evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Thus, under the old criteria the 
evaluation is 10 percent for the left ear hearing loss 
disability.  

Under the new criteria and in accordance with C.F.R. § 3.383, 
the findings on examination in September 2003 result in a 40 
percent evaluation under the provisions of 38 C.F.R. §4.86, 
(Diagnostic Code 6100) (2004 as amended).  More specifically, 
right ear findings constitute Level V hearing on the right, 
and the left ear findings, as noted, constitute Level XI on 
the left.  Therefore, a 40 percent evaluation is warranted 
for the appellant's service-connected left ear hearing 
disability when considering the nonservice-connected right 
ear hearing loss.  Since this is a liberalizing law, however, 
the effective date is no earlier than the date of the change 
in the law.  38 U.S.C.A. § 5110(g) (West 2002).  Stated 
differently, because of a change in law, a staged rating is 
warranted.  

II.  Bronchial Asthma

Initially, the Board notes the AOJ has effectively assigned 
staged ratings.  That is, the 10 percent evaluation assigned 
was increased to 30 percent, from September 4, 2003, by 
rating decision dated in June 2004.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board, however, finds that the 
condition has not significantly changed during the appeal 
period; and that a uniform 30 percent rating is warranted.  
The Board notes that we are simply unable to determine that 
the appellant became worse on the day of the September 2003 
VA examination.  

Under Diagnostic Code 6602 bronchial asthma is rated based on 
results of pulmonary functions tests, the required treatment, 
and the frequency and severity of asthmatic attacks.  A 30 
percent evaluation is assigned where FEV-1 is in the range of 
56 to 70 percent predicted; or FEV-FVC if 56 to 70 percent; 
or daily inhalation or bronchodilator therapy or inhalation 
anti-inflammatory medication.  A 60 percent evaluation is 
assigned where FEV-1 is in the range from 40 to 55 percent of 
predicted value, or; the ration of FEV-1 to forced vital 
capacity (FVC) is in the range from 40 through 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or: intermittent (at least three per year) 
causes a systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned for pronounced asthma where 
FEV-1 is less than 40 percent of predicted value, or; the 
ration of FEV-1 to FVC is less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
which requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunal-suppressive medications. 
38 C.F.R. § 4.96, Diagnostic Code 6602.

The appellant has been assigned a 30 percent rating under 
Diagnostic Code 6602 for bronchial asthma.  A higher 
evaluation is not warranted.  While private medical records, 
dated from July 2002 to August 2002, reflect inpatient 
treatment for asthmatic bronchitis, and the September 2003 VA 
examination reflects daily use of Albuterol, the appellant's 
pulmonary function testing does not meet the criteria for a 
higher rating.  In September 2003, FEV-1was 83 percent of 
predicted value and FEV-1/FVC was 72 percent.  Further, 
although he has received care from his physician, it is not 
for monthly exacerbations and he does not have intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  The Board notes that private 
medical records, dated from July 2002 to August 2002, reflect 
the administration of Solumedrol.  There is no evidence, 
however, of at least three courses per year of 
corticosteroids.  

The appellant is competent to report his symptoms and that he 
is worse.  He is not, however, a medical professional and his 
opinion is not competent in regard to an issue that requires 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board notes 
that the September 2003 VA examination and a January 2001 VA 
treatment record reflects dyspnea only on exertion and that 
the examiner was unable differentiate whether dyspnea was due 
to bronchial asthma or pulmonary embolism and 
arteriosclerotic heart disease.  In addition, to the extent 
that the appellant has asserted his bronchial asthma is 
severe, the Board notes that the September 2003 examiner 
stated that fixed obstructive ventilatory impairment was 
mild, no history of chronic incapacitation because of asthma 
was noted, and there was no restrictive disease.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The veteran has asserted that he is worse.  In part, he was 
correct, thus warranting an increased rating to 30 percent.  
However, to the extent that an evaluation in excess of 30 
percent is sought, the preponderance of the evidence is 
against the claim.

Lastly, the Board finds that the evidence does not show that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.   


ORDER

An evaluation in excess of 10 percent  prior to December 6, 
2002, for left ear hearing loss disability is denied.

Currently, a 40 percent evaluation for the appellant's left 
ear hearing loss disability is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A uniform 30 percent rating for bronchial asthma is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A rating in excess of 30 percent for bronchial asthma is 
denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


